DETAILED ACTION

Election/Restrictions
Applicant's election with traverse of species 1, figure 6, in the reply filed on 6/1/22 is acknowledged.  The traversal is on the ground(s) that the lack of unity is not specifically pointed out.  This is not found persuasive because as noted in the election they are each different in design as can be seen in the figures.  More specifically: 
Figure 6 lacks elements found in Figure 16, namely elements 252A and 253, plus Figure 6 has element 214A that Figure 16 lacks.  Figure 6 has a smaller, differently shaped PD region than Figure 19.  Figure 6 and Figure 21 have a completely different arrangement of all of the elements and Figure 21 lacks T2 and T3.  
Figure 16 has a smaller, differently shaped PD region than Figure 19.  Further Figure 16 lacks elements 252A and 253 and Figure 19 has element 213A that isn’t found in Figure 16.  Figure 16 and Figure 21 have a completely different arrangement of all of the elements and Figure 21 lacks T2 and T3. 
Figure 19 and Figure 21 have a completely different arrangement of all of the elements and Figure 21 lacks T2 and T3.
The requirement is still deemed proper and is therefore made FINAL.

Reasons for Allowance
Claims 1-2 have been allowed over the prior art, including the rejoinder of claims 4, 6, 7, 10 and 11. 
The following is an examiner’s statement of reasons for allowance: the prior art neither teaches nor suggests an imaging device comprising the charge transfer unit is allowed to transfer charge in a first transfer direction to the charge-voltage conversion unit and a second transfer direction to the first charge drain unit.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited prior art teaches the state of the art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A ZARNEKE whose telephone number is (571)272-1937. The examiner can normally be reached M, W-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Landau can be reached on 571-272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID A ZARNEKE/Primary Examiner, Art Unit 2891                                                                                                                                                                                                        7/25/22